DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 02/04/2022. 
Acknowledgement is made to the cancellation of claims 20-28, and is sufficient to overcome the rejection set forth in the previous office action. 
Acknowledgement is made to claim 15-19 as withdrawn from further consideration by the examiner.
Claims 1-14 and 29 are pending. A complete action on the merits appears below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasik (US 20170354453 A1).
Regarding claim 1, Krasik teaches a system (Fig. 1A-1B; plasma generating system 10) for treatment of an area having cells, comprising: a plasma device to generate a cold atmospheric plasma jet directed at the area having cells; a sensor (Para. [0058] discusses the use of a photo-spectrometer sensor for detecting hydroxyl radicals generated from interaction of the cold plasma with biological tissue) operable to sense the viability of selected cells in the area; and a controller coupled to the plasma device and the sensor, the controller operative to: control an initial plasma jet generated by the plasma device; receive a sensor signal from the sensor to determine cell viability of the selected cells from the initial plasma jet; determine whether and how to adjust the plasma jet to produce a modified plasma jet to change the determined cell viability to a targeted cell viability level (Para. [0132]- [0134]); and adjust (Para. [0078]- [0089] discusses the device supplying and controlling parameters of plasma jet supply, through automatic/manual control, of the generating unit) the plasma jet to produce the modified plasma jet.  
Regarding claim 2, 
Regarding claim 3, Krasik teaches the system of claim 2, wherein the cancerous cells are one of brain cancer cells, breast cancer cells, pancreatic cancer cells, skin cancer cells, bladder cancer cells, colon cancer cells, or lung cancer cells (Para. [0144]- [0158] discuss a variety of different cancer types as being utilized, such as pancreatic, skin in the form of melanomas and squamous cell carcinomas, bladder cells, colon cells, and hypopharyngeal cells).  
Regarding claim 4, Krasik teaches the system of claim 1, wherein the plasma jet generates an oxygen or nitrogen reactive species (Para. [0044] discusses the plasma as being made of any suitable gas, such as oxygen or nitrogen).  
Regarding claim 7, Krasik teaches the system of claim 1, further comprising a power regulator coupled to the controller, wherein the controller is operative to change a discharge voltage or a discharge current of the plasma device via the power regulator (Para. [0037]- [0042] discusses the system as forming plasma through control of the device, and further the electric discharge, in the form of voltage or current).  
Regarding claim 8, Krasik teaches the system of claim 1, wherein the controller is operative to change gas flow or gas composition generating the plasma jet (Para. [0085] discusses the gas supply unit as being configured to switch between gases or select a mixture of gases).  
Regarding claim 29, Krasik teaches a system (Fig. 1A-1B; plasma generating system 10) for treatment of an area having cancerous cells (Para. [0032] discusses this cold plasma device as being utilized for various types of cancer), comprising: a plasma device to generate a cold atmospheric plasma jet directed at the area having cancerous cells; a marker material (Para. [0058] discusses the material which is measured by a sensor for determining the state of the tissue being affected, is hydroxyl radical species produced when plasma affects the tissue, the level of which is indicative of the amount of cancerous and healthy cells) in the area, the marker material producing a luminescence level relative to the viability of the cancerous cells; a luminesce sensor (Para. [0058] discusses the use of a photo-determine whether and how to adjust the plasma jet to produce a modified plasma jet to change the determined cell viability to a targeted cell viability level (Para. [0132]- [0134]); and adjust (Para. [0078]- [0089] discusses the device supplying and controlling parameters of plasma jet supply, through automatic/manual control, of the generating unit) the plasma jet to produce the modified plasma jet.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krasik (US 20170354453 A1) in view of Gutsol (US 20100145253 A1).
Regarding claim 5, Krasik teaches the system of claim 1, further teaches a magnetic field sensor (Para. [0058]). 
However, Krasik fails to teach the system of claim 1, further comprising a magnetic field generator to generate a magnetic field over the area.  
Gutsol teaches a method for treatment of human or animal tissue with high-voltage electrical discharge created by a non-thermal plasma apparatus. Gutsol further teaches (Para. [0004]) a magnetic field generator to generate a magnetic field over the area.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Gutsol into the device of Krasik, as Gutsol teaches a non-thermal plasma device at room temperature environment as usually being supported by electromagnetic fields, and therefore discusses a standard use for a device such as that of Krasik.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krasik (US 20170354453 A1) in view of Buske (US 20130199540 A1).
Regarding claim 6, Krasik teaches the system of claim 1.
However, Krasik fails to teach the system of claim 1, further comprising an actuator coupled to the controller, wherein the controller is operative to control the actuator to change the position of the plasma device relative to the area.  
Buske teaches an invention relating to a device for plasma treatment of living tissue, for generating an atmospheric plasma jet, with a support device for a body part comprising the tissue to be treated. Buske further teaches (Para. [0035]- [0041] discusses this device as having a plasma source to provide plasma to the tissue to be treated, a movement device to move the plasma source relative to the tissue and a control device to control the movement device) the device comprising an actuator coupled to the controller, wherein the controller is operative to control the actuator to change the position of the plasma device relative to the area.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Buske into the device of Krasik as Buske teaches (Para. [0005]- .

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Krasik (US 20170354453 A1) in view of Seeney (US 20110279944 A1).
Regarding claim 9, Krasik teaches the system of claim 1, further comprising utilizing and applying medical intervention for treating various types of cancer affecting specific tissue. 
However, Krasik fails to teach the system of claim 1, further comprising a nanoparticle injector to inject nanoparticles into the area.  
Seeney teaches a medical system and method for treating tissue, such as treating cancerous tumors. Seeney further teaches (Para. [0032] discusses a variety of means for introducing cancer therapeutic means into the tissue, such as injection into the circulatory system) a nanoparticle injector to inject nanoparticles into the area.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Seeney into the device of Krasik as Seeney teaches (Para. [0018]) injection of nanoparticles as being a suitable means for introducing anticancerous pharmaceuticals into the body. 
Regarding claim 10, Seeney teaches the system of claim 9, wherein medication (Para. [0006]) is injected with the nano-particles.  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Krasik (US 20170354453 A1) in view of Jeong (US 20130137944 A1).
Regarding claim 11,
However, Krasik fails to teach the system of claim 1, wherein a marker material is injected in the area.  
Jeong teach a method of optically obtaining measurements from affected target tissues in the body of a patient for the benefit of surgical procedure. Jeong further teaches a marker material is injected in the area (Para. [0015]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Jeong into the device of Krasik as Jeong teaches (Para. [0007]) this type of imaging method as both allowing for more accurate analyzing of the tissue, and allowing for real time monitoring.  
Regarding claim 12, Jeong further teaches the system of claim 11, wherein the sensor is a luminesce sensor coupled to the controller, the luminesce sensor in proximity to the area, wherein the marker material generates a luminesce level when attached on live cells in the area (Para. [0029]).  

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krasik (US 20170354453 A1) in view of Roe.
Regarding claim 13, Krasik teaches the system of claim 1, wherein the sensor is (Para. [0058]) configured for detecting reactive oxygen species, such as hydroxyl radicals generated from interaction of the cold plasma with biological tissue.
However, Krasik fails to specifically teach the system of claim 1, wherein the sensor is H202 molecule chemical probe, and wherein the sensor signal is associated with H202 molecules generated by the cancerous cells in the area.  
Roe teaches systems and methods for treating diseased tissue, using a non-thermal plasma generating device, using species such as reactive oxygen or reactive nitrogen. Roe further teaches (Table 1) lists of various reactive species, such as reactive oxygen species, hydroxyl radicals and H2O2. It would 
Regarding claim 14, Krasik further teaches the system of claim 13, wherein the sensor is a UV-visible spectrometer (Para. [0058] discusses the use of a photo-spectrometer sensor for detecting hydroxyl radicals generated from interaction of the cold plasma with biological tissue).

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. The applicant states that Krasik does not disclose adjusting the plasma jet based on a measurement of viability of the target cells. Krasik teaches a system for generating cold plasma suitable for in-vivo treatment of biological tissue. Krasik further teaches the adjusting of the plasma jet based on a measurement of viability of target cells. The measurement of the viability of target cells is interpreted as “plasma efficiency” in the Krasik reference, this can be seen in Para. [0133]- [0134] “Additionally, data about ionic composition may provide indication of plasma efficiency as existence of ions that were not introduced in the input gas composition may indicate that the electrons and/or ions of the plasma interacted with nearby biological tissue and generated secondary ions. In order to characterize the plasma generated according to the present technique, as well as its efficiency in treatment of biological tissue, the inventors have constructed the system”, and in Para. [0144]- [0145] “Reference is made to Figs. 6A to 6F showing in-vitro experimental results comparing plasma efficiency in treatment of cancer cells of different types … Fig. 6F summarizes response to of all cancer cell lines to NTP therapy according to the present technique … an XTT assay … was performed to assess cell proliferation, providing data . 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794